Citation Nr: 1517976	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

By a June 2013 rating decision, the RO awarded the Veteran an increased initial rating of 50 percent for PTSD.  As higher schedular ratings are available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his PTSD has worsened since his March 2011 VA examination.  See December 2014 Informal Hearing Presentation (VBMS).  As such, a contemporaneous examination is necessary to determine the current severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

As the matter is being remanded, updated VA treatment records, including Vet Center records, must also be obtained.  Records dated until June 2013 from the East Orange VA Medical Center (VAMC) and records dated until February 2012 from the Secaucus Vet Center are of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated from June 2013 forward.

2.  With any necessary assistance, obtain all outstanding Secaucus Vet Center records dated from February 2012 forward.

3.  Then schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The entire claims file must be made available to the examiner.  All clinical findings should be reported in detail.  The examiner must discuss the effect, if any, of the Veteran's PTSD on both his social and industrial adaptability.

4.  Following the completion of the above, readjudicate the claim, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

